COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.  2-07-386-CR
 
 
MICHAEL D. COLEMAN                                                        APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant Michael D. Coleman
attempts to appeal from his conviction on his plea of guilty to burglary of a
building.  The trial court=s certification states that this Ais a plea bargain case and the defendant has NO right to appeal@ and Athe
defendant waived the right of appeal.@[2]  See Tex. R. App. P. 25.2(a)(2), (d).




On October 30, 2007, we
notified all parties that we would dismiss this appeal pursuant to the trial
court=s certification unless any party desiring to continue the appeal filed
on or before November 9, 2007, a response showing grounds for continuing the
appeal.  See Tex. R. App. P. 25.2(d).  We have received no response.
Therefore, we dismiss this
appeal.  See id.
PER CURIAM
 
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  December 20, 2007
 




[1]See Tex. R. App. P. 47.4.


[2]The
certification is signed by Appellant=s counsel, but Appellant=s
signature line is marked, ARefused to sign.@  See Tex.
R. App. P. 25.2(d).